Title: From James Madison to James H. Blake, 4 March 1817
From: Madison, James
To: Blake, James H.


Mar. 4. 1817
I am much indebted to the Citizens of Washington, in whose behalf you speak, for the expressions of regard and respect addressed to me. These sentiments are the more valuable to me, as my long residence among them has made me well acquainted with their many titles to my esteem, at the same time that it has enabled them to mark more particularly the course of my public and personal conduct. Their partiality has greatly overrated both: But they do no more than justice to my honest zeal in the service of my country; and to my friendly dispositions towards this City and its Inhabitants. I have ever regarded the selection for the national metropolis, made by its great Founder, as propitious to the national welfare; and although I could not rival my immediate predecessor in the aids he afforded, I was not less sincere in my desires, for its growth and improvement. The ultimate good flowing from the disaster which at a moment clouded its prospects, is a gratifying compensation to those on whom it fell; and is among the proofs of that spirit in the American people, as a free people, which rising above adverse events, and even converting them into sources of advantage, is the true safeguard against dangers of every sort.
On the point of a final departure from Washington, I pray its Citizens, to be assured that every expression of their kindness will be held in lively remembrance, with cordial wishes for their collective prosperity and individual happiness.
James Madison
